DETAILED ACTION
Status of Claims
The present application, filed before 3/16/2013, is being examined under the pre-AIA  first to invent provisions. 
This action is in reply to the Remarks and Amendments filed 01/06/2022.
The previous Final Rejection has been vacated and is replaced with this Office Action.
Claims 1, 3, 7-20, 27, and 29 are canceled 
Claims 2, 4, 5, 22, 23, 24, 25, 26, and 30 have been amended. 
Claims 2, 4-6, 21-26, 28, and 30 have been examined and are pending.
Continuation
This application is a continuation application of U.S. Application No. 12/410,372 filed on 3/24/2009, (“Parent Application”).  See MPEP §201.07.  In accordance with MPEP §609.02 A.2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application.  Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application (e.g. IDS filed through 8/18/2016).  However, documents although perhaps disclosed by Applicant in the Parent Application, unless they were considered by Examiner in the Parent Application, are not necessarily considered cited or ‘of record’ in this present application. Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application.  See MPEP §609.02 A.2.  Finally, Applicants are reminded that the prosecution history of the Parent Application is relevant in this application.  See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).





Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 4, 23, 24, 25, 26, 28 are rejected under 35 U.S.C. 103 as obvious over Moon et al. (US 8,219,438 B1; hereinafter, "Moon") in view of Jung et al. (US 2009/0164401 A1; hereinafter, “Jung”) in view of Cote (US 6,731,302 B1; hereinafter, “Cote”) in view of Stamm et al. (US 2003/0118975 A1; hereinafter, "Stamm") and Hoff et al. (US 2007/0150281 A1; hereinafter, "Hoff").

Claims 2, 23: (Currently amended)
Pertaining to claim 23, Moon as shown teaches the following:
A system comprising: 
a display to present a source material to a subject (Moon, see at least Fig. 2 and associated disclosure; e.g. shelf system for providing/presenting various products or “product display”, “product information”, “packaging”, etc… to the user with associated cameras for detecting facial expression of user when looking at and/or observing a particular product, product display, and/or packaging of the various products.);
a camera to obtain a facial image of the subject when the subject is exposed to the source material (Moon, see at least Fig. 2 101 [10:60-63] “The first means for capturing images 101 is placed near the shelf space 196 of a retail store, so that it can capture the face of a customer 760…”; and see also at least [3:61-4:3] “…face camera of the system…”);
a neurographic aggregate1 image database (Moon, see at least Figs. 9-10 and [13:28-47] teaching e.g.: a “facial image database 632 [a neurographic aggregate image database] of many different people, showing a variety of facial expressions…”,) including: 
a first plurality of neurographic aggregate images of a first population of persons […] and; a second plurality of neurographic aggregate images based on a second population of persons […] (Moon, see at least Figs. 9-10, as well as [2:40-45], [11:11-22] and [13:28-59], teaching: e.g. a “…facial image database 632 of many different people, showing a variety [first and second populations of persons] of facial expressions… After the filter responses 813 are collected, the subset of the candidate filters that gave rise to sufficient response to some proportion of facial images are chosen as the emotion-sensitive feature filters 963 [first and second plurality of neurographic aggregate images]…”; see also at least [3:61-4:3]) 
a processor configured to: 
[…]
identify the subject as having the first demographic attribute; [claim 2] identify the subject as having the second demographic attribute; (Moon, see at least Figs. 1, 20, 23 and at least [3:62-4:3] and [10:9-13] e.g. “…the facial images, accurately localized based on the localized features in the facial feature localization 410 step, are fed to the demographics recognition 800 step to classify the [subject’s] face into demographic categories [first and second demographic attributes], such as gender, age, and ethnicity…”); 
compare the facial image of the subject to the first plurality of neurographic aggregate images based on the identification of the subject as having the first demographic attribute; compare the facial image of the subject to the second plurality of neurographic aggregate images based on the identification of the subject as having the second demographic attribute (Moon, see at least Figs. 6, 9, 10 and at least [10:4-13:60], teaching e.g.: “...Effectively, the facial image [facial image of the subject] is compared to many potential candidate facial expressions [first and second plurality of neurographic aggregate images], and those filters matching the true [subjects having the demographic attribute] facial expression are supposed to yield high responses. All of the responses are collected in the emotion-sensitive feature vector 962….”; and per at least [2:20-22]: “… the shopper response characteristics typically vary with different demographic groups…”; therefore, whether explicitly taught or not, the Examiner understands that Moon’s own disclosure at [2:20-22] provides motivation to perform his comparison, as noted supra at [10:4-13:6], based on his identification of demographics via demographics recognition 800 step because per MPEP 2143(I) (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference teachings to arrive at the claimed invention is obvious. The motivation may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved. Id. at 1366, 80 USPQ2d at 1649.


    PNG
    media_image1.png
    732
    529
    media_image1.png
    Greyscale

); 
identify an emotion of the subject based on a match between the facial image and one or more of the first plurality of neurographic aggregate images and [claim 2] identify the emotion further based on a match between the facial image and one or more of the second plurality of neurographic aggregate images (Moon, see at least Figs. 10-12 and at least [13:47-14:18], teaching e.g.: “…each filter in the emotion-sensitive feature filters 963 is applied to correspondingly aligned features in the image to compute the response. Effectively, the facial image is compared to many potential candidate facial expressions, and those filters matching the true facial expression are supposed to yield high responses. All of the responses are collected in the emotion-sensitive feature vector 962…Once the emotion-sensitive feature vector 962 has been computed from the input facial image 630, it is fed to the facial muscle actions recognition machine 953 to estimate the likelihood of the facial image having each of the 65 facial muscle actions 951…The facial muscle actions to six emotional categories mapping 955 then interprets the facial muscle actions 951 to the six emotional categories 902, based on the known 

    PNG
    media_image2.png
    790
    566
    media_image2.png
    Greyscale
);
Although Moon teaches the above limitations including a “facial image database 632 [a neurographic aggregate image database] of many different people, showing a variety of facial expressions…”, and he teaches, e.g. per at least [7:18-54] “…computed facial muscle actions are mapped to the six emotional categories using deterministic relations between the facial muscle actions and the six emotional categories, and …one of the objectives of the fourth step of the processing to determine the demographic categories of the face. [e.g.] to classify the face into demographic categories, such as gender, age, and ethnicity….”, and therefore Moon infers his facial expressions, mapped to emotions, of different people may also be filtered or related based on a determined demographic such as at least age or gender, etc...  Moon may not explicitly teach these relationships are all related to each-other within his facial image database. However, regarding these features, Moon in view of Jung teaches the following:
having a first demographic attribute in common including an eye color, a skin tone, a gender, or an age group (Jung, see at least [0472] e.g. “…face pattern data [neurographic , the first plurality of neurographic aggregate images corresponding to a respective plurality of emotions of the first population of persons respective ones of the first plurality of aggregate images based on a combination of first user images of first persons having the first demographic attribute and expressing a same emotion (Jung, see at least [0270]-[0277] e.g.: “…Mental state [emotions] may also be determined by detection of facial feature changes associated with a stimulus, via pattern recognition, emotion detection software, face recognition software, or the like….”)
having a second demographic attribute in common including an eye color, a skin tone, a gender, or an age group (Jung, see at least [0472] e.g. “…face pattern data [neurographic aggregate images], iris pattern data, and voice or speech data may each independently relate to one demographic characteristic, such as gender [demographic attribute in common including gender]…”), the second demographic attribute being different from the first demographic attribute, the second plurality of neurographic aggregate images corresponding to a respective plurality of emotions of the second population of persons respective ones of the second plurality of aggregate images based on a combination of second user images of second persons having the second demographic attribute and expressing a same emotion (Jung, see at least [0270]-[0277] e.g.: “…Mental state [emotions] may also be determined by detection of facial feature changes associated with a stimulus, via pattern recognition, emotion detection software, face recognition software, or the like….”)
Therefore, the Examiner understands that the limitations in question are merely applying known techniques of Jung (relating face pattern data, and/or iris pattern data etc…, of a plurality of individuals [neurographic aggregate images] to one demographic characteristic, such as age or gender [demographic attribute in common including gender or age group] and to a mental state [expressing a same emotion]) which are applicable to a known base device/method of Moon [who already teaches a facial image database as well as steps of mapping facial muscle actions to six emotional categories using deterministic relations between the facial muscle actions and the six emotional categories, and 
Although Moon teaches the above relevant limitations upon which these features depend including “…computed facial muscle actions are mapped to the six emotional categories using deterministic relations between the facial muscle actions and the six emotional categories, etc…” and “emotion-sensitive feature filters 963” [first and second plurality of neurographic aggregate images], and as shown supra Moon teaches a “facial image database 632 [a neurographic aggregate image database] of many different people, showing a variety of facial expressions…”, he may not teach all of the nuances as recited below. However, regarding these features, Moon in view of Cote teaches the following:
generate respective ones of the first plurality of neurographic aggregate images by warping the first user images of the first persons expressing the same emotion into an average of the first user images of the first persons expressing the same emotion; and generate respective ones of the second plurality of neurographic aggregate images by warping the second user images of the second persons expressing the same emotion into an average of the second user images of the second persons expressing the same emotion (Cote, see at least Fig. 5, [8:1-9] and [9:5-39] teaching e.g.: “…basic morphological 
Therefore, the Examiner understands that the limitations in question are merely applying known techniques of Cote (warping user facial images of people expressing same emotion into a composite [average] image) which are applicable to a known base device/method of Moon (who already collects user facial images of a plurality of people expressing a variety of emotions) to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to apply the techniques of Cote to the device/method of Moon because Moon and Cote are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.
Furthermore, although Moon teaches the above limitations regarding matching user observed behavior to affective state to infer interest in a product, and teaches, e.g. per at least Figs. 24-28 and [17:51-18:19:39] estimating a shopper’s change in interest and affective state over time – e.g. “…estimates that the shopper [starts] out as positive, and grows neutral after checking some information (such as price). Then she becomes interested in a competing product nearby and checks the label. For some reason (such as not satisfied with some of the features of the competing product), the shopper becomes positive again with the original product. The HMM predicts that the shopper would purchase the product based on the observed sequence of affective state and interest…” which is motivation to select types of (e.g. dynamic) targeted content/advertising based on such predictions, Moon may not explicitly delve into the nuances as recited below. However, regarding the below recited features, Moon in view of Stamm teaches the following:
determine an amount of dynamism to present to the subject based on the match (Stamm, 
In view of these teachings, the Examiner finds that the technique of determining necessary amount/type of stimulus [dynamism] to present to a child and then presenting such stimulus to the child with motivation of getting the child to focus on a defined space is a known technique of Stamm which is applicable to the known method/system of Moon. Furthermore, the Examiner finds that the teachings of Stamm imply such determination of necessary amount of stimulus [dynamism] to present to a child [the subject] is based on a care giver’s observations of the child – i.e. mentally making a “match” of the observed child’s facial expressions/demeanor with facial expressions/demeanor which the care giver knows to correlate with low attention and therefore this is also a known technique applicable to Moon’s method/system. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to have performed such techniques of Stamm, within the context of the method/system of Moon (already directed towards determining emotional state of a user based on facial expression and demographics for the purpose of targeting advertising) because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious. Furthermore, per MPEP 2143(I) (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention is obvious. The motivation to combine may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved. Id. at 1366, 80 USPQ2d at 1649.
	Although Moon/Jung/Stamm teach the aforementioned limitations, they may not explicitly teach all the nuances as recited below. However, Moon in view of Stamm and Hoff teaches the following:
select an advertisement or entertainment from a plurality of stimulus material based on the emotion and the amount of dynamism (
Hoff, see at least Figs. 1-2 and at least [0022] teaching e.g. “…the emotion or emotions identified in step 44 are utilized to select content [advertisement], step 46…”)
Stamm, see again at least [0140] as noted supra; regarding selecting objects [advertisement content] for visual or auditory stimulus to present to a child based on determining amount of necessary visual stimulus [dynamism] needed to focus a child’s attention – e.g. “…visual stimulus (e.g., an object, such as a toy, and/or varied facial expressions) and/or an auditory stimulus (e.g., varied voice intonations, such as varied volume, pitch, intensity, and/or inflection, for example, and/or the use of a sound-generating object, such as a rattle or a musical toy, for example)…”
and dynamically insert the advertisement or entertainment into a second portion of the source material for presentation to the subject on the display after presentation of a first portion of the source material to the subject (Hoff, see at least Figs. 1-2 and at least [0032] teaching e.g. step 46 providing content, selected based on emotion response to previous item, to the person; note also at least [0002], [0018]-[0020], which discusses targeting ads based on user web browsing behavior and displaying votes/rating of products on web pages and extending such voting/rating to allow identification of different emotions; applicant’s ‘first portion of source material’ reads on Hoff’s webpage browsing behavior and applicant’s ‘second portion’ reads on whichever portion of such webpage where Hoff’s content is subsequently targeted. Furthermore, dynamically inserting ad content into a webpage was old and well-known at the time of the invention.)
Therefore, the Examiner understands that the limitation in question is merely applying a combination of known techniques of Stamm and Hoff in view of what was known to a person of ordinary skill in the art at the time of the invention (i.e. selecting objects or content [e.g. an advertisement] based on (1) a determined amount of stimulus [amount of dynamism] needed to capture a child’s attention and (2) based on detected emotion and subsequently dynamically providing [inserting] such selected objects or content [e.g. an advertisement] e.g. into Hoff’s webpage) which are applicable to a known base device/method of .




Claim 24: (Currently amended)
Pertaining to claim 24, Moon as shown teaches the following:
A system comprising: 
a display to present a source material to a subject (Moon, see at least Fig. 2 and associated disclosure; e.g. shelf system for providing/presenting various products or “product display”, “product information”, “packaging”, etc… to the user with associated cameras for detecting facial expression of user when looking at and/or observing a particular product, product display, and/or packaging of the various products.);
a camera to obtain a facial image of the subject when the subject is exposed to the source material (Moon, see at least Fig. 2 101 [10:60-63] “The first means for capturing images 101 is placed near the shelf space 196 of a retail store, so that it can capture the face of a customer 760…”; and see also at least [3:61-4:3] “…face camera of the system…”);
a neurographic aggregate2 image database (Moon, see at least Figs. 9-10 and [13:28-47] a neurographic aggregate image database] of many different people, showing a variety of facial expressions…”,) including: 
a first plurality of neurographic aggregate images of a first population of persons […] and; a second plurality of neurographic aggregate images based on a second population of persons […] (Moon, see at least Figs. 9-10, as well as [2:40-45], [11:11-22] and [13:28-59], teaching: e.g. a “…facial image database 632 of many different people, showing a variety [first and second populations of persons] of facial expressions… After the filter responses 813 are collected, the subset of the candidate filters that gave rise to sufficient response to some proportion of facial images are chosen as the emotion-sensitive feature filters 963 [first and second plurality of neurographic aggregate images]…”; see also at least [3:61-4:3]) 
a processor configured to: 
[…]
identify the subject as having the first demographic attribute; (Moon, see at least Figs. 1, 20, 23 and at least [3:62-4:3] and [10:9-13] e.g. “…the facial images, accurately localized based on the localized features in the facial feature localization 410 step, are fed to the demographics recognition 800 step to classify the [subject’s] face into demographic categories [first and second demographic attributes], such as gender, age, and ethnicity…”); 
compare the facial image of the subject to the first plurality of neurographic aggregate images based on the identification of the subject as having the first demographic attribute; (Moon, see at least Figs. 6, 9, 10 and at least [10:4-13:60], teaching e.g.: “...Effectively, the facial image [facial image of the subject] is compared to many potential candidate facial expressions [first and second plurality of neurographic aggregate images], and those filters [subjects having the demographic attribute] matching the true facial expression are supposed to yield high responses. All of the responses are collected in the emotion-sensitive feature vector 962….”; and per at least [2:20-22]: “… the shopper response characteristics typically vary with different demographic groups…”; therefore, whether explicitly taught or not, the Examiner understands supra at [10:4-13:6], based on his identification of demographics via demographics recognition 800 step because per MPEP 2143(I) (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference teachings to arrive at the claimed invention is obvious. The motivation may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved. Id. at 1366, 80 USPQ2d at 1649.


    PNG
    media_image1.png
    732
    529
    media_image1.png
    Greyscale

); 
identify an emotion of the subject based on a match between the facial image and one or more of the first plurality of neurographic aggregate images (Moon, see at least Figs. 10-12 and at least [13:47-14:18], teaching e.g.: “…each filter in the emotion-sensitive feature filters 963 is applied to correspondingly aligned features in the image to compute the response. Effectively, the facial image is compared to many potential candidate facial expressions, and those filters 

    PNG
    media_image2.png
    790
    566
    media_image2.png
    Greyscale
);
Although Moon teaches the above limitations including a “facial image database 632 [a neurographic aggregate image database] of many different people, showing a variety of facial expressions…”, and he teaches, e.g. per at least [7:18-54] “…computed facial muscle actions are mapped to the six emotional categories using deterministic relations between the facial muscle actions and the six emotional categories, and …one of the objectives of the fourth step of the processing to determine the demographic categories of the face. [e.g.] to classify the face into demographic categories, such as gender, age, and 
having a first demographic attribute in common including an eye color, a skin tone, a gender, or an age group (Jung, see at least [0472] e.g. “…face pattern data [neurographic aggregate images], iris pattern data, and voice or speech data may each independently relate to one demographic characteristic, such as gender [demographic attribute in common including gender]…”), the first plurality of neurographic aggregate images corresponding to a respective plurality of emotions of the first population of persons respective ones of the first plurality of aggregate images based on a combination of first user images of first persons having the first demographic attribute and expressing a same emotion (Jung, see at least [0270]-[0277] e.g.: “…Mental state [emotions] may also be determined by detection of facial feature changes associated with a stimulus, via pattern recognition, emotion detection software, face recognition software, or the like….”)
having a second demographic attribute in common including an eye color, a skin tone, a gender, or an age group (Jung, see at least [0472] e.g. “…face pattern data [neurographic aggregate images], iris pattern data, and voice or speech data may each independently relate to one demographic characteristic, such as gender [demographic attribute in common including gender]…”), the second demographic attribute being different from the first demographic attribute, the second plurality of neurographic aggregate images corresponding to a respective plurality of emotions of the second population of persons respective ones of the second plurality of aggregate images based on a combination of second user images of second persons having the second demographic attribute and expressing a same emotion (Jung, see at least [0270]-[0277] e.g.: “…Mental state [emotions] may also be determined by detection of facial feature changes associated with a stimulus, via pattern recognition, emotion detection software, face recognition software, or the like….”)
neurographic aggregate images] to one demographic characteristic, such as age or gender [demographic attribute in common including gender or age group] and to a mental state [expressing a same emotion]) which are applicable to a known base device/method of Moon [who already teaches a facial image database as well as steps of mapping facial muscle actions to six emotional categories using deterministic relations between the facial muscle actions and the six emotional categories, and determining the demographic categories of the face. [e.g.] to classify the face into demographic categories, such as gender, age, and ethnicity….”) to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to apply the techniques of Jung to the device/method of Moon in order relate Moon’s demographic attribute such as gender or age to particular face pattern data or iris pattern data, which is related to a particular mental/emotional state, within Moon’s “…facial image database 632 of many different people, showing a variety of facial expressions…”, because Moon and Jung are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious. Furthermore, "The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art." See In re Keller, 642 F.2d 413,425 (CCPA 1981).
Although Moon teaches the above relevant limitations upon which these features depend including “…computed facial muscle actions are mapped to the six emotional categories using deterministic relations between the facial muscle actions and the six emotional categories, etc…” and “emotion-sensitive feature filters 963” [first and second plurality of neurographic aggregate images], and as shown supra Moon teaches a “facial image database 632 [a neurographic aggregate image database] of many different people, showing a variety of facial expressions…”, he may not teach all of the nuances as recited below. However, regarding these features, Moon in view of Cote teaches the following:
generate respective ones of the first plurality of neurographic aggregate images by identifying reference points and vectors in the first user images of the first persons expressing the same emotion and combining respective ones of the first user images based on the reference points and vectors; generate respective ones of the second plurality of neurographic aggregate images by identifying reference points and vectors in the second user images of the second persons expressing the same emotion and combining respective ones of the second user images based on the reference points and vectors  (Cote, see at least Fig. 5, [8:1-9] and [9:5-10:65] teaching e.g.: “…basic morphological elements [e.g. eyes of people expressing same emotion] from different individuals are assembled to create a composite [average] image [neurograhic aggregate image].…the proportions of the elements are such that the elements may be combined in a facial image that resembles a human face in terms of facial element dimensions [reference points and vectors]… a set of predetermined points in the image, herein designated as critical points, are displaced 502 to coincide with predetermined locations. A set of critical points is determined for each basic morphological class… For example, if the default value for the elements of the "EYE" morphological class is coordinate (34, 123), then the element code for the components may be "2301x34y123", "2345x34y123" and so on… ”)
Therefore, the Examiner understands that the limitations in question are merely applying known techniques of Cote (combining elements, of people expressing same emotion into a composite [average] image, in terms of facial element dimensions [reference points and vectors]) which are applicable to a known base device/method of Moon (who already collects user facial images of a plurality of people expressing a variety of emotions) to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to apply the techniques of Cote to the device/method of Moon because Moon and Cote are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.
Furthermore, although Moon teaches the above limitations regarding matching user observed 
determine an amount of dynamism to present to the subject based on the match (Stamm, see at least [0140] teaching e.g.: “another exemplary embodiment, the caregiver engages and focuses the child's attention by establishing eye contact with the child and directing the child's attention to a defined space... The caregiver may further engage the child's attention by encouraging the child with a visual stimulus [determined amount of dynamism] (e.g., an object, such as a toy, and/or varied facial expressions) and/or an auditory stimulus [other determined amount of dynamism]  (e.g., varied voice intonations, such as varied volume, pitch, intensity, and/or inflection, for example, and/or the use of a sound-generating object, such as a rattle or a musical toy, for example)…”) 
In view of these teachings, the Examiner finds that the technique of determining necessary amount/type of stimulus [dynamism] to present to a child and then presenting such stimulus to the child with motivation of getting the child to focus on a defined space is a known technique of Stamm which is applicable to the known method/system of Moon. Furthermore, the Examiner finds that the teachings of Stamm imply such determination of necessary amount of stimulus [dynamism] to present to a child [the subject] is based on a care giver’s observations of the child – i.e. mentally making a “match” of the observed child’s facial expressions/demeanor with facial expressions/demeanor which the care giver knows to correlate with low attention and therefore this is also a known technique applicable to Moon’s method/system. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to have 
	Although Moon/Jung/Stamm teach the aforementioned limitations, they may not explicitly teach all the nuances as recited below. However, Moon in view of Stamm and Hoff teaches the following:
select an advertisement or entertainment from a plurality of stimulus material based on the emotion and the amount of dynamism (
Hoff, see at least Figs. 1-2 and at least [0022] teaching e.g. “…the emotion or emotions identified in step 44 are utilized to select content [advertisement], step 46…”)
Stamm, see again at least [0140] as noted supra; regarding selecting objects [advertisement content] for visual or auditory stimulus to present to a child based on determining amount of necessary visual stimulus [dynamism] needed to focus a child’s attention – e.g. “…visual stimulus (e.g., an object, such as a toy, and/or varied facial expressions) and/or an auditory stimulus (e.g., varied voice intonations, such as varied volume, pitch, intensity, and/or inflection, for example, and/or the use of a sound-generating object, such as a rattle or a musical toy, for example)…”
and dynamically insert the advertisement or entertainment into a second portion of the source material for presentation to the subject on the display after presentation of a first portion of the source material to the subject (Hoff, see at least Figs. 1-2 and at least [0032] teaching e.g. step 46 providing content, selected based on emotion response to previous item, to the person; note also at least [0002], [0018]-[0020], which discusses targeting ads based on user web browsing behavior and displaying votes/rating of products on web pages and extending such 
Therefore, the Examiner understands that the limitation in question is merely applying a combination of known techniques of Stamm and Hoff in view of what was known to a person of ordinary skill in the art at the time of the invention (i.e. selecting objects or content [e.g. an advertisement] based on (1) a determined amount of stimulus [amount of dynamism] needed to capture a child’s attention and (2) based on detected emotion and subsequently dynamically providing [inserting] such selected objects or content [e.g. an advertisement] e.g. into Hoff’s webpage) which are applicable to a known base device/method of Moon (who already teaches determining a shopper’s [subject’s] emotion and affective state via observation of facial expression, for the purpose of targeting advertising content) to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to apply the techniques of Stamm and Hoff to the device/method of Moon because Stamm and Hoff are each reasonably pertinent to Moon’s problem of identifying a person’s attention and emotional state for the purpose of selecting targeted content intended to capture their attention and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.


Claim 25: (Currently amended) 
Although Moon/Jung/Cote/Stamm/Hoff teach the limitations upon which this claim depends, and teaches as shown supra: “…computed facial muscle actions are mapped to the six emotional categories using deterministic relations between the facial muscle actions and the six emotional categories, etc…” and “emotion-sensitive feature filters 963” [first and second plurality of neurographic aggregate images], and a “facial image database 632 [a neurographic aggregate image database] of many different people, showing a variety of facial expressions…”, he may not teach all of the nuances as recited below. 
The system of claim 23, wherein the processor is configured to: generate respective ones of the first plurality of neurographic aggregate images further based on pixel intensities in the first user images of the first persons expressing the same emotion; and generate respective ones of the second plurality of neurographic aggregate images further based on pixel intensities in the second user images of the second persons expressing the same emotion. (Cote, see at least Fig. 5, [8:1-9] and [9:5-10:65] teaching e.g.: “…basic morphological elements [e.g. eyes of people expressing same emotion] from different individuals are assembled to create a composite [average] image [neurograhic aggregate image].…the proportions of the elements are such that the elements may be combined in a facial image that resembles a human face in terms of facial element dimensions. This operation involves… modifying pixel positions…Another operation performed to make the basic morphological elements is the elimination of makeup and facial hair… [For example], the pixels of the basic morphological element images may be individually corrected to yield the desired result.”; i.e. the intensity of the pixels is corrected to yield the composite image [neurographic aggregate image])
Therefore, the Examiner understands that the limitations in question are merely applying known techniques of Cote (combining elements, of people expressing same emotion into a composite image [neurographic aggregate image], in terms of facial element dimensions which may involve individually correcting pixel intensities, for example to eliminate makeup) which are applicable to a known base device/method of Moon (who already collects user facial images of a plurality of people expressing a variety of emotions) to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to apply the techniques of Cote to the device/method of Moon because Moon and Cote are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claim 26: (Currently amended)
Pertaining to claim 26, Moon as shown teaches the following:
A system comprising: 
a display to present a source material to a subject (Moon, see at least Fig. 2 and associated disclosure; e.g. shelf system for providing/presenting various products or “product display”, “product information”, “packaging”, etc… to the user with associated cameras for detecting facial expression of user when looking at and/or observing a particular product, product display, and/or packaging of the various products.);
a camera to obtain a facial image of the subject when the subject is exposed to the source material (Moon, see at least Fig. 2 101 [10:60-63] “The first means for capturing images 101 is placed near the shelf space 196 of a retail store, so that it can capture the face of a customer 760…”; and see also at least [3:61-4:3] “…face camera of the system…”);
a neurographic aggregate3 image database (Moon, see at least Figs. 9-10 and [13:28-47] teaching e.g.: a “facial image database 632 [a neurographic aggregate image database] of many different people, showing a variety of facial expressions…”,) including: 
a first plurality of neurographic aggregate images of a first population of persons […] and; a second plurality of neurographic aggregate images based on a second population of persons […] (Moon, see at least Figs. 9-10, as well as [2:40-45], [11:11-22] and [13:28-59], teaching: e.g. a “…facial image database 632 of many different people, showing a variety [first and second populations of persons] of facial expressions… After the filter responses 813 are collected, the subset of the candidate filters that gave rise to sufficient response to some proportion of facial images are chosen as the emotion-sensitive feature filters 963 [first and second plurality of neurographic aggregate images]…”; see also at least [3:61-4:3]) 
a processor configured to: 
[…]
identify the subject as having the first demographic attribute; (Moon, see at least 
compare the facial image of the subject to the first plurality of neurographic aggregate images based on the identification of the subject as having the first demographic attribute; (Moon, see at least Figs. 6, 9, 10 and at least [10:4-13:60], teaching e.g.: “...Effectively, the facial image [facial image of the subject] is compared to many potential candidate facial expressions [first and second plurality of neurographic aggregate images], and those filters [subjects having the demographic attribute] matching the true facial expression are supposed to yield high responses. All of the responses are collected in the emotion-sensitive feature vector 962….”; and per at least [2:20-22]: “… the shopper response characteristics typically vary with different demographic groups…”; therefore, whether explicitly taught or not, the Examiner understands that Moon’s own disclosure at [2:20-22] provides motivation to perform his comparison, as noted supra at [10:4-13:6], based on his identification of demographics via demographics recognition 800 step because per MPEP 2143(I) (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference teachings to arrive at the claimed invention is obvious. The motivation may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved. Id. at 1366, 80 USPQ2d at 1649.


    PNG
    media_image1.png
    732
    529
    media_image1.png
    Greyscale

); 
identify an emotion of the subject based on a match between the facial image and one or more of the first plurality of neurographic aggregate images (Moon, see at least Figs. 10-12 and at least [13:47-14:18], teaching e.g.: “…each filter in the emotion-sensitive feature filters 963 is applied to correspondingly aligned features in the image to compute the response. Effectively, the facial image is compared to many potential candidate facial expressions, and those filters matching the true facial expression are supposed to yield high responses. All of the responses are collected in the emotion-sensitive feature vector 962…Once the emotion-sensitive feature vector 962 has been computed from the input facial image 630, it is fed to the facial muscle actions recognition machine 953 to estimate the likelihood of the facial image having each of the 65 facial muscle actions 951…The facial muscle actions to six emotional categories mapping 955 then interprets the facial muscle actions 951 to the six emotional categories 902, based on the known relationship described in Fig. 12…” 

    PNG
    media_image2.png
    790
    566
    media_image2.png
    Greyscale
);
Although Moon teaches the above limitations including a “facial image database 632 [a neurographic aggregate image database] of many different people, showing a variety of facial expressions…”, and he teaches, e.g. per at least [7:18-54] “…computed facial muscle actions are mapped to the six emotional categories using deterministic relations between the facial muscle actions and the six emotional categories, and …one of the objectives of the fourth step of the processing to determine the demographic categories of the face. [e.g.] to classify the face into demographic categories, such as gender, age, and ethnicity….”, and therefore Moon infers his facial expressions, mapped to emotions, of different people may also be filtered or related based on a determined demographic such as at least age or gender, etc...  Moon may not explicitly teach these relationships are all related to each-other within his facial image database. However, regarding these features, Moon in view of Jung teaches the following:
having a first demographic attribute in common including an eye color, a skin tone, a gender, or an age group (Jung, see at least [0472] e.g. “…face pattern data [neurographic aggregate images], iris pattern data, and voice or speech data may each independently relate to , the first plurality of neurographic aggregate images corresponding to a respective plurality of emotions of the first population of persons respective ones of the first plurality of aggregate images based on a combination of first user images of first persons having the first demographic attribute and expressing a same emotion (Jung, see at least [0270]-[0277] e.g.: “…Mental state [emotions] may also be determined by detection of facial feature changes associated with a stimulus, via pattern recognition, emotion detection software, face recognition software, or the like….”)
having a second demographic attribute in common including an eye color, a skin tone, a gender, or an age group (Jung, see at least [0472] e.g. “…face pattern data [neurographic aggregate images], iris pattern data, and voice or speech data may each independently relate to one demographic characteristic, such as gender [demographic attribute in common including gender]…”), the second demographic attribute being different from the first demographic attribute, the second plurality of neurographic aggregate images corresponding to a respective plurality of emotions of the second population of persons respective ones of the second plurality of aggregate images based on a combination of second user images of second persons having the second demographic attribute and expressing a same emotion (Jung, see at least [0270]-[0277] e.g.: “…Mental state [emotions] may also be determined by detection of facial feature changes associated with a stimulus, via pattern recognition, emotion detection software, face recognition software, or the like….”)
Therefore, the Examiner understands that the limitations in question are merely applying known techniques of Jung (relating face pattern data, and/or iris pattern data etc…, of a plurality of individuals [neurographic aggregate images] to one demographic characteristic, such as age or gender [demographic attribute in common including gender or age group] and to a mental state [expressing a same emotion]) which are applicable to a known base device/method of Moon [who already teaches a facial image database as well as steps of mapping facial muscle actions to six emotional categories using deterministic relations between the facial muscle actions and the six emotional categories, and determining the demographic categories of the face. [e.g.] to classify the face into demographic 
Although Moon teaches the above relevant limitations upon which these features depend including “…computed facial muscle actions are mapped to the six emotional categories using deterministic relations between the facial muscle actions and the six emotional categories, etc…” and “emotion-sensitive feature filters 963” [first and second plurality of neurographic aggregate images], and as shown supra Moon teaches a “facial image database 632 [a neurographic aggregate image database] of many different people, showing a variety of facial expressions…”, he may not teach all of the nuances as recited below. However, regarding these features, Moon in view of Cote teaches the following:
generate respective ones of the first plurality of neurographic aggregate images using bilinear transformation maps of quadrangles created by reference points in the first user images of the first person expressing the same emotion to other images; generate respective ones of the second plurality of neurographic aggregate images using bilinear transformation maps of quadrangles created by reference points in the second user images of the second person expressing the same emotion to other images (Cote, see at least Fig. 5, [8:1-9] and [9:5-10:65] teaching e.g.: “…basic morphological elements [e.g. eyes of people expressing same emotion] from different individuals are assembled to create a composite  a set of predetermined points in the image, herein designated as critical points [reference points], are displaced 502 to coincide with predetermined locations. A set of critical points is determined for each basic morphological class… For example, if the default value for the elements of the "EYE" morphological class is coordinate (34, 123), then the element code for the components may be "2301x34y123", "2345x34y123" [bilinear transformation mapping] and so on… ”; applicant’s “bilinear” mapping reads on Cote’s mapping of a morphological class to a location within a 2x coordinate system – i.e. X and Y coordinates)
Therefore, the Examiner understands that the limitations in question are merely applying known techniques of Cote (combining elements, of people expressing same emotion into a composite [average] image, in terms of facial element dimensions, where a set of critical points [reference points] is determined for each basic morphological class) which are applicable to a known base device/method of Moon (who already collects user facial images of a plurality of people expressing a variety of emotions) to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to apply the techniques of Cote to the device/method of Moon because Moon and Cote are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.
Furthermore, although Moon teaches the above limitations regarding matching user observed behavior to affective state to infer interest in a product, and teaches, e.g. per at least Figs. 24-28 and [17:51-18:19:39] estimating a shopper’s change in interest and affective state over time – e.g. “…estimates that the shopper [starts] out as positive, and grows neutral after checking some information (such as price). Then she becomes interested in a competing product nearby and checks the label. For some reason (such as not satisfied with some of the features of the competing product), the shopper becomes positive again with the original product. The HMM predicts that the shopper would purchase the product based on the observed sequence of affective state and interest…” which is motivation to select types of (e.g. dynamic) targeted content/advertising based on such predictions, Moon may not explicitly 
determine an amount of dynamism to present to the subject based on the match (Stamm, see at least [0140] teaching e.g.: “another exemplary embodiment, the caregiver engages and focuses the child's attention by establishing eye contact with the child and directing the child's attention to a defined space... The caregiver may further engage the child's attention by encouraging the child with a visual stimulus [determined amount of dynamism] (e.g., an object, such as a toy, and/or varied facial expressions) and/or an auditory stimulus [other determined amount of dynamism]  (e.g., varied voice intonations, such as varied volume, pitch, intensity, and/or inflection, for example, and/or the use of a sound-generating object, such as a rattle or a musical toy, for example)…”) 
In view of these teachings, the Examiner finds that the technique of determining necessary amount/type of stimulus [dynamism] to present to a child and then presenting such stimulus to the child with motivation of getting the child to focus on a defined space is a known technique of Stamm which is applicable to the known method/system of Moon. Furthermore, the Examiner finds that the teachings of Stamm imply such determination of necessary amount of stimulus [dynamism] to present to a child [the subject] is based on a care giver’s observations of the child – i.e. mentally making a “match” of the observed child’s facial expressions/demeanor with facial expressions/demeanor which the care giver knows to correlate with low attention and therefore this is also a known technique applicable to Moon’s method/system. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to have performed such techniques of Stamm, within the context of the method/system of Moon (already directed towards determining emotional state of a user based on facial expression and demographics for the purpose of targeting advertising) because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious. Furthermore, per MPEP 2143(I) (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention is obvious. The motivation to combine may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from 
	Although Moon/Jung/Stamm teach the aforementioned limitations, they may not explicitly teach all the nuances as recited below. However, Moon in view of Stamm and Hoff teaches the following:
select an advertisement or entertainment from a plurality of stimulus material based on the emotion and the amount of dynamism (
Hoff, see at least Figs. 1-2 and at least [0022] teaching e.g. “…the emotion or emotions identified in step 44 are utilized to select content [advertisement], step 46…”)
Stamm, see again at least [0140] as noted supra; regarding selecting objects [advertisement content] for visual or auditory stimulus to present to a child based on determining amount of necessary visual stimulus [dynamism] needed to focus a child’s attention – e.g. “…visual stimulus (e.g., an object, such as a toy, and/or varied facial expressions) and/or an auditory stimulus (e.g., varied voice intonations, such as varied volume, pitch, intensity, and/or inflection, for example, and/or the use of a sound-generating object, such as a rattle or a musical toy, for example)…”
and dynamically insert the advertisement or entertainment into a second portion of the source material for presentation to the subject on the display after presentation of a first portion of the source material to the subject (Hoff, see at least Figs. 1-2 and at least [0032] teaching e.g. step 46 providing content, selected based on emotion response to previous item, to the person; note also at least [0002], [0018]-[0020], which discusses targeting ads based on user web browsing behavior and displaying votes/rating of products on web pages and extending such voting/rating to allow identification of different emotions; applicant’s ‘first portion of source material’ reads on Hoff’s webpage browsing behavior and applicant’s ‘second portion’ reads on whichever portion of such webpage where Hoff’s content is subsequently targeted. Furthermore, dynamically inserting ad content into a webpage was old and well-known at the time of the invention.)
Therefore, the Examiner understands that the limitation in question is merely applying a combination of known techniques of Stamm and Hoff in view of what was known to a person of ordinary skill in the art at the time of the invention (i.e. selecting objects or content [e.g. an advertisement] based on (1) a .


Claim 4: (Currently amended)
Although Moon/Jung/Cote/Stamm/Hoff teach the limitations upon which these claims depend, and Moon associates a plurality of images, of various demographic categories (such as gender, age, and ethnicity), with emotions, Moon may not explicitly teach the nuance as recited below regarding further associating content [stimulus material] with his plurality of images. However, Moon in view of Hoff teaches the following:
The system of claim 23, wherein the neurographic aggregate image database includes an association between respective images of the first plurality of aggregated images and at least one stimulus material of the plurality of stimulus material and an association between respective images of the second plurality of aggregated images and at least one stimulus material of the plurality of stimulus material. (Hoff, see at least [0018]-[0020], e.g.: “…There are numerous different methods of classifying or characterizing content by emotion, …”)
Therefore, the Examiner understands that the Hoff’s “classification or characterizing” is “an association” between his “content” [stimulus material] and “emotion” and, as shown supra, Moon as already teaches association of emotions with a plurality of images of various demographic categories [neurographic There are numerous different methods of classifying or characterizing content by emotion”; one would have been motivated to make a continuous association of such images with content to naturally extend Moon’s system/method to target such advertising content [stimulus material] to Moon’s shopper (e.g. once Moon’s step of estimating a state of shopper progression is predicted as discussed per Fig. 28, and in associated disclosure, of Moon) because per MPEP 2144.04 (V)(E) – Making continuous is obvious and/or per MPEP 2143(I) (E) choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is “Obvious to try ”; Furthermore, "The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art." See In re Keller, 642 F.2d 413,425 (CCPA 1981).

Claim 28: (currently amended)
Moon/Jung/Stamm/Hoff teach the limitations upon which these claims depend. Furthermore, Moon teaches the following:
The system of claim 4, wherein the processor is configured to update a stimulus material associated with one of the first plurality of aggregated images based on a response from the subject to the advertisement or entertainment. (Moon, see at least [10:32-40]: “…The interaction recognition 779 step identifies such interaction behaviors with products-picking up products, reading the prices or label, or returning the products to the shelf. The identified products with which the shopper is interacting along with the estimated gaze from the gaze estimation
985 step provide clues to the fine-level interest estimation 976 step, so that the system can associate the recognized emotional responses to particular products or product attributes (price, label, etc.)…”)


Claims 5, 6, 21 are rejected under 35 U.S.C. 103 as obvious over Moon in view of Jung, Cote, Stamm, and Hoff further in view of Lee et al. (US 9764652 B2; hereinafter, "Lee").

Claim 5: (Currently amended)
Although Moon/Jung/Cote/Stamm/Hoff teach the limitations upon which these claims depend and Moon teaches, e.g. per at least [3:20-25] “Facial Action Coding System (FACS, by Ekman & Friesen) are employed. The recognized facial actions can be translated into six emotion categories: Happiness, Sadness, Surprise, Anger, Disgust, and Fear. These categories are known to reflect more fundamental affective states of the mind… The invention assumes that these affective states, if estimated, provide information more directly relevant to the recognition of people's attitudes toward a retail element than do the six emotion categories…. And another novel feature of the invention is to find a mapping from the sequence of affective state to the end response…”, Moon may not explicitly teach direct measurement of such affective states, e.g. using electroencephalography data from the subject, although his teachings provide motivation to make such direct measurements of the affective state.  Nonetheless, regarding such features as recited below, Moon in view of Lee teaches the following:
The system of claim 23, wherein the processor is [configured] to identify the emotion of the subject further based on electroencephalographic data from the subject (Lee, see at least Figs. 3-6 and 11, [1:35-45], and [8:40-50] e.g.: “…Using the electroencephalogram (EEG) researchers recorded the physiological signals though electrodes attached to the head. The physiological signals had four main components below 30 hertz. Frequencies between 1-4 hertz were delta waves (δ), frequencies between 4 and 8 hertz were theta (θ) waves, frequencies between 8-13 hertz were alpha (α) brainwaves, and frequencies between 13 and 20 were beta (β) brainwaves... FIG. 11 depicts a headset 1100 containing electrodes useful for collecting signals from a head of an individual. Headset 1100 includes processing unit 1101, … right EEG electrode 1104, heart rate sensor 1105, left EEG electrode 1106, …Processing unit 1101 is a microprocessor that digitizes physiological data and can process the data into physiological responses that include but are not limited to thought, engagement, immersion, physical 4 [emotion], vigor and others.).
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Lee which is applicable to a known base device/method of Moon, who himself provides motivation/reason to measure affective state, e.g. valence, to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art at the time of the to apply the techniques of Lee (to measure affective state directly, e.g. via EEG data and identify valence/emotion/affective state directly from EEG data) to the device/method of Moon (who teaches the importance of estimating affective state and finding a mapping from the sequence of affective state to the end response, e.g. shopper making a purchase based on emotional state) because Moon and Lee are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claims 6: (Currently amended)
Moon/Jung/Cote/Stamm/Hoff/Lee teach the limitations upon which these claims depend. Furthermore, Moon in view of Lee teaches the following:
The system of claim 5, wherein the emotion is based on an increase in activity in a first frequency band of electroencephalographic data and a simultaneous decrease in activity in a second frequency band of the electroencephalographic data, the second frequency band different from the first frequency band (Lee, see at least Figs. 3-6 and 11, [1:35-45], least [7:55-60] exciting/engaging; and at least [8:40-50], e.g.:

    PNG
    media_image3.png
    377
    584
    media_image3.png
    Greyscale
)
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Lee (determining [identifying] Excitement/Engagement [emotion] based on an increase in activity in an alpha wave of EEG [a first frequency band of the electroencephalographic data] and a simultaneous decrease in activity in a theta wave [second frequency band of the electroencephalographic data, the second frequency band different from the first frequency band) which is applicable to a known base device/method of Moon, who himself already provides motivation/reason to measure affective state, e.g. value of emotion, to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art at the time of the to apply the techniques of Lee (to measure affective state directly, e.g. via EEG data and identify valence/emotion/affective state directly from EEG data) to the device/method of Moon (who teaches the importance of estimating affective state/emotion and finding a mapping from the sequence of affective state to the end response, e.g. shopper making a purchase based on emotional state) because Moon and Lee are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claim 21: (Previously presented)
Moon/Jung/Cote/Stamm/Hoff/Lee teach the limitations upon which these claims depend. Furthermore, Moon in view of Lee teaches the following:
The system of claim 5, further including electrodes to obtain the electrode electroencephalographic data from the subject when the subject is exposed to the source material. (Lee, see at least [1:35-43] e.g.: “...Using the electroencephalogram (EEG) researchers recorded the physiological signals though electrodes attached to the head.. The physiological signals had four main components below 30 hertz. Frequencies between 1-4 hertz were delta waves (6),…”
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Lee which is applicable to a known base device/method of Moon, who himself provides motivation/reason to measure affective state, e.g. valence, to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art at the time of the to apply the techniques of Lee (to measure affective state directly, e.g. via EEG data using electrodes and identify valence/emotion/affective state directly from EEG data) to the device/method of Moon (who teaches the importance of estimating affective state and finding a mapping from the sequence of affective state to the end response, e.g. shopper making a purchase based on emotional state) because Moon and Lee are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claim 22 is rejected under 35 U.S.C. 103 as obvious over Moon in view of Jung, Cote, Stamm, and Hoff further in view of Harris et al. (US 2009/0097712 A1; hereinafter, "Harris").

Claim 22: (Currently amended)
Although Moon/Jung/Cote/Stamm/Hoff teach the limitations upon which these claims depend, they may not teach the below nuance. However, regarding this feature, Moon in view of Harris teaches the following:
The system of claim 23, wherein the display is a computer screen having the camera. (Harris, see at least [0003] teaching e.g.: “The present application describes a camera that is integrated with a display device.  The camera obtains an image indicative of its surroundings, and determines characteristics of a person or thing that is located in the viewing area of the screen.  
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Harris which is applicable to a known base device/method of Moon to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to apply the techniques of Harris (e.g. integrating a camera into a display screen) to the device/method of Moon (already teaching a product display with camera to detect user facial expression albeit not explicitly teaching digital screen product displays) because Moon and Harris are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.


Claims 30 is rejected under 35 U.S.C. 103 as obvious over Moon in view of Jung, Cote, Stamm, and Hoff further in view of Official Notice

Claim 30: (Currently amended) 
Although Moon/Jung/Cote/Stamm/Hoff teach the limitations upon which these claims depend, and as shown supra, Moon teaches a (e.g. Fig. 1 and [2:18-22]) response estimation 993 is based on demographics recognition 800 of shopper and, per [5:45-50]: “The present invention shares a goal of estimating human response in relation to a given visual stimulus…” and per [10:30-35] the system is equipped with a camera and “…The interaction recognition 779 step identifies such interaction behaviors with products…”, and therefore, Examiner understands Moon’s system has the capability to detect shopper interaction with objects and discern the shopper’s interest in such objects and suggests his estimate of human response to a given visual stimulus which is based on recognizing demographics of a shopper, may be used to select content/advertising [i.e. advertising being a subtype of given visual stimulus] is inferred to be selected based upon an estimate of a positive response, Moon may not explicitly teach all the nuances as recited below, such as applicant’s specific demographic include 
The system of claim 23, wherein the processor is configured to: determine a child is present with the subject; and select the advertisement or entertainment further based on the presence of the
Child. (Examiner takes Official Notice that it was old and well-known in the art of advertising at the time of the invention that discerning whether a shopper was with a child or not was advantageous information to base marketing decisions and present advertising to parents; e.g. a parent with a child presents an opportunity to provide an offer, to a parent, that might otherwise not be accepted – e.g. for a product useful for the parent-child relationship. For example, children’s book may be a nice educational distraction for a child who is otherwise seeking attention from the parent while the parent is trying to focus on other shopping. Or, perhaps a piece of candy may be offered by a shop keeper to a parent when it is observed the parent is with a crying child; i.e. the shop keeper may recognize the parent may look more favorably on candy in a moment when it could be used to pacify the child as opposed to when no child is present or when the child is happy.)
In view of these facts, the Examiner finds that it would have been obvious to a person of ordinary skill in the art to have modified Moon’s system (which already has a camera to capture images of shoppers and discern demographics of shoppers as well as objects with which the shopper interacts) to further determine a demographic of a shopper to be that the shopper is present with a child and subsequently select and present an advertising offer based on this knowledge because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.


Response to Arguments
Applicant canceled claims 1, 3, 7-20, 27, and 29 and amended claims 2, 4, 5, 22, 23, 24, 25, 26, and 30 on 01/06/2022. Applicant's arguments (hereinafter “Remarks”) also filed 01/06/2022, have been fully considered. Applicant has illuminated that the prior art of Pradeep (US 2010/0214318 A1), although 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J. Sittner whose telephone number is 571-270-3984. The examiner can normally be reached 7:30 AM – 5:00PM (Mon. – Thur.), and every other Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Spar, Ilana can be reached at (571) 270-7537.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the 

/Michael J Sittner/
Primary Examiner, Art Unit 3622






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Per Specification [0040]: “Figure 4 illustrates one example of neurographical aggregates. According to particular embodiments, aggregated image 401 corresponds to a set of characteristics such as brown eyes, lighter skin tone, female, middle-aged, slim, long hair, etc. User images 411, 421, 431, and 441 may be combined to form the aggregated image 401. According to particular embodiments, hundreds of images may be combined to form an aggregate image 401.”
        2 Per Specification [0040]: “Figure 4 illustrates one example of neurographical aggregates. According to particular embodiments, aggregated image 401 corresponds to a set of characteristics such as brown eyes, lighter skin tone, female, middle-aged, slim, long hair, etc. User images 411, 421, 431, and 441 may be combined to form the aggregated image 401. According to particular embodiments, hundreds of images may be combined to form an aggregate image 401.”
        3 Per Specification [0040]: “Figure 4 illustrates one example of neurographical aggregates. According to particular embodiments, aggregated image 401 corresponds to a set of characteristics such as brown eyes, lighter skin tone, female, middle-aged, slim, long hair, etc. User images 411, 421, 431, and 441 may be combined to form the aggregated image 401. According to particular embodiments, hundreds of images may be combined to form an aggregate image 401.”
        4 Valence (psychology) or hedonic tone, the (emotional) value associated with an event, object or situation; Nico H. Frijda, The Emotions. Cambridge(UK): Cambridge University Press, 1986. p. 207; also see: https://en.wikipedia.org/wiki/Valence_(psychology)